  

Exhibit 10.3.2

  

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 14, 2016, by and between Fusion Telecommunications International,
Inc., a Delaware corporation (the “Company”) and Apptix, ASA (the “Investor”
and, together with the Company, the “Parties”).

 

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Stock Purchase and Sale Agreement (the “Purchase
Agreement”), dated November 14, 2016, by and among Fusion NBS Acquisition Corp,
a Delaware corporation, the Investor and the Company, the Investor has
requested, and the Company has agreed to provide, the registration rights with
respect to the Registrable Securities (as hereinafter defined) as set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.           Definitions. As used in this Agreement, the following terms have
the meanings indicated:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of New York are
authorized or required to be closed by law or governmental action.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning given such term in Section 2(b)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Holder” means (i) the Investor, (ii) Newco, if any Shares are issued to such
entity pursuant to the terms and upon the conditions set forth in the Purchase
Agreement, and (iii) any holder of Registrable Securities to whom registration
rights conferred by this Agreement have been transferred in compliance with
Section 6(d) hereof.

 

“Holder Indemnified Person” has the meaning given such term in Section 5(a).

 

“Initial Filing Date” has the meaning given such term in Section 2(a).

 

“Losses” has the meaning given such term in Section 5.

 

“Newco” has the meaning given to such term in the Purchase Agreement.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

 

 

 

 

“Proceeding” means any action, claim, demand, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened,
whether civil, criminal, administrative or investigative.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any Prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Qualifying Suspension” has the meaning given such term in Section 2(e).

 

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include:  (i) any Shares that have been registered under
the Securities Act and disposed of pursuant to an effective Registration
Statement or otherwise transferred to a Person who is not entitled to the
registration and other rights hereunder; (ii) any Shares that have been sold or
transferred by the Holder thereof pursuant to Rule 144 and the transferee
thereof does not receive “restricted securities” as defined in Rule 144; and
(iii) any Shares that cease to be outstanding.

 

“Registration Expenses” has the meaning given such term in Section 4.

 

“Registration Statement” has the meaning given such term in Section 2(a).

 

“S-3 Registration Statement” has the meaning given such term in Section 2(a).

 

“S-1 Registration Statement” has the meaning given such term in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” means any stock transfer taxes applicable to the Registrable
Securities and fees and disbursement of counsel for Holder).

 

“Shares” means the shares of Common Stock issued in the name of the Holder as of
the date hereof, all shares of Common Stock, if any, issued to Newco pursuant to
the Purchase Agreement, and any other equity interests of the Company or equity
interests in any successor of the Company issued in respect of such shares by
reason of or in connection with any stock dividend, stock split, combination,
reorganization, recapitalization, conversion to another type of entity or
similar event involving a change in the capital structure of the Company.

 

“Suspension” has the meaning given such term in Section 2(f).

 

“Suspension Notice” has the meaning given such term in Section 2(f).

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Unless the context requires otherwise: (a)  references to Sections refer to
Sections of this Agreement; (b) the terms “include,” “includes,” “including” and
words of like import shall be deemed to be followed by the words “without
limitation”; (c)  unless the context otherwise requires, the term “or” is not
exclusive and shall have the inclusive meaning of “and/or”; (d) defined terms
herein will apply equally to both the singular and plural forms and derivative
forms of defined terms will have correlative meanings; (e) references to any law
or statute shall include all rules and regulations promulgated thereunder, and
references to any law or statute shall be construed as including any legal and
statutory provisions consolidating, amending, succeeding or replacing the
applicable law or statute; (f) references to any Person include such Person’s
successors and permitted assigns; and (g) references to “days” are to calendar
days unless otherwise indicated.

 

 2 

 

 

2.           Registration Procedures; Transfer of Shares After Registration;
Suspension.

 

(a)          No later than (9) months following the date hereof, the Company
shall prepare and file with the Commission (the “Initial Filing Date”), a
registration statement on Form S-3 (or any successor to Form S-3), covering the
resale of the Registrable Securities and, if applicable, the distribution of the
Registrable Securities to the shareholders of the Investor (the “S-3
Registration Statement”) and as soon as reasonably practicable thereafter but in
no event later than ninety (90) days following the Initial Filing Date to effect
such registration and any related qualification or compliance with respect to
all Registrable Securities held by the Holder. In the event that Form S-3 (or
any successor form) is or becomes unavailable to register all of the Registrable
Securities, the Company shall prepare and file with the Commission, by no later
than the Initial Filing Date, a registration statement on Form S-1 (or any
successor to Form S-1), covering the resale of the Registrable Securities and,
if applicable, the distribution of the Registrable Securities to the
shareholders of the Investor (the “S-1 Registration Statement” and such S-1
Registration Statement and/or the S-3 Registration Statement, as applicable, the
“Registration Statement”)) and, as soon as reasonably practicable thereafter,
but in no event later than ninety (90) days following the Initial Filing Date,
to effect such registration and any related qualification or compliance with
respect to all Registrable Securities held by the Holder. If the Company is not
eligible to use Form S-3 at the Initial Filing Date, and the Company
subsequently becomes eligible to use Form S-3 during the Effectiveness Period
(as defined below), the Company shall file, as promptly as reasonably
practicable, a new S-3 Registration Statement covering the resale of the
Registrable Securities and, if applicable, the distribution of the Registrable
Securities to the shareholders of the Holder and replace the S-1 Registration
Statement with the new S-3 Registration Statement upon the effectiveness of the
new S-3 Registration Statement. Notwithstanding the foregoing, in the event that
the Commission will not permit the registration of the distribution of the
Registrable Securities from the Investor to its shareholders on the Registration
Statement or such Registration Statement shall not be effective to permit the
shareholders of the Investor to sell any and all such Registrable Securities
without restriction no later than twelve (12) months following the date hereof,
the Company shall take such actions as is necessary, including the filing of a
registration statement on another form permitted by the Commission, including
Form S-4 if so permitted, to provide the shareholders of the Investor with
Registrable Securities that may be resold by such shareholders without
restriction, including, for the avoidance of doubt, any holding period or volume
restrictions under Rule 144.

 

(b)          The Company shall, during the Effectiveness Period, use all
commercially reasonable efforts to:

 

(i)          prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary or advisable to keep the Registration Statement
current and effective for the Registrable Securities held by the Holder for a
period ending on the earlier of (i) the date on which all Registrable Securities
may be sold by the Holder without any restriction under Rule 144 or (ii) such
time as all Registrable Securities have been sold pursuant to a registration
statement or Rule 144 (collectively, the “Effectiveness Period”). The Company
shall notify Holder promptly upon the Registration Statement and each
post-effective amendment thereto, being declared effective by the Commission and
advise the Holder that the form of Prospectus contained in the Registration
Statement or post-effective amendment thereto, as the case may be, at the time
of effectiveness meets the requirements of Section 10(a) of the Securities Act
or that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 

(ii)         furnish to the Holder with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the Commission in conformance with the requirements of the Securities
Act and such other documents as the Holder may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Holder;

 

(iii)        make any necessary blue sky filings;

 

(iv)        advise the Holder, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any Proceeding for that purpose; and it will promptly use all commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

 

 3 

 

 

(v)         with a view to making available to the Holder the benefits of Rule
144 and any other rule or regulation of the Commission that may at any time
permit the Holder to sell Registrable Securities to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as such term is understood and defined in Rule 144, until
the earlier of (A) such date as all of the Registrable Securities qualify to be
resold immediately pursuant to Rule 144 or any other rule of similar effect
during any three-month period without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1), or
(B) such date as all of the Registrable Securities shall have been resold
pursuant to Rule 144 (and may be further resold without restriction); (ii) file
with the Commission in a timely manner all reports and other documents required
of the Company under the Securities Act and under the Exchange Act; and (iii)
furnish to the Holder upon request, as long as the Holder owns any Registrable
Securities, (A) a written statement by the Company as to whether it has complied
with the reporting requirements of the Securities Act and the Exchange Act, (B)
a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail the Holder of any rule or regulation of the
Commission that permits the selling of any such Registrable Securities without
registration.

 

The Company understands that the Holder disclaims being an underwriter, but
acknowledges that a determination by the Commission that the Holder is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

(c)          Except in the event that section (d) below applies, the Company
shall during the Effectiveness Period: (i) prepare and file from time to time
with the Commission a post-effective amendment to the Registration Statement or
a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Holder copies of any documents filed
pursuant to clause (i) above; and (iii) upon request, inform the Holder who so
requests that the Company has complied with its obligations in paragraph (d)(i)
below (or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify Holder to that effect, will use all commercially reasonable efforts
to secure the effectiveness of such post-effective amendment as promptly as
possible and will promptly notify Holder pursuant to paragraph (d)(i) when the
amendment has become effective).

 

(d)          In the event: (i) of any request by the Commission or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or related Prospectus or for additional information; (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any Proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation of any Proceeding for such purpose; or (iv)
of any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Holder (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Holder will refrain from selling any
Registrable Securities pursuant to the Registration Statement (a “Suspension”)
until the Holder is advised in writing by the Company that the current
Prospectus may be used, and have received copies from the Company of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. In the event of any Suspension, the Company
will use all commercially reasonable efforts to cause the use of the Prospectus
so suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to Holder. In addition to and without limiting any other
remedies (including, without limitation, at law or at equity) available to the
Company and Holder, the Company and Holder shall be entitled to specific
performance in the event that the other party fails to comply with the
provisions of this paragraph (d).

 

 4 

 

 

(e)          Notwithstanding the foregoing paragraphs of this Section, the
Company shall use all commercially reasonable efforts to ensure that (i) a
Suspension shall not exceed thirty (30) days individually, (ii) Suspensions
covering no more than forty five (45) days, in the aggregate, shall occur during
any twelve (12) month period, and (iii) each Suspension shall be separated by a
period of at least thirty (30) days from a prior Suspension (each Suspension
that satisfies the foregoing criteria being referred to herein as a “Qualifying
Suspension”).

 

(f)          The Company shall cause certificates evidencing the Registrable
Securities not to contain any Securities Act legend: (i) upon the effectiveness
of a registration statement (including the Registration Statement) covering such
Registrable Securities, or (ii) following a sale of such Registrable Securities
pursuant to Rule 144, or (iii) upon such Registrable Securities becoming
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission).
Following such time as restrictive legends are not required to be placed on
certificates representing Shares, the Company will, no later than five (5)
Trading Days following the delivery by Holder to the Company or the Company’s
transfer agent of a certificate representing Registrable Securities containing a
restrictive legend, deliver or cause to be delivered to Holder a certificate
representing such Registrable Securities that is free from all restrictive and
other legends. The Company shall, immediately following the Registration
Statement being declared effective, cause its counsel to issue a legal opinion
to the Company’s transfer agent to effect the removal of the restrictive legend
contemplated by this Agreement. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Agreement. Certificates for
Registrable Securities subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company system.

 

3.           Registration Expenses. All Registration Expenses incident to the
Parties’ performance of or compliance with their respective obligations under
this Agreement or otherwise in connection with the Required Registration (in
each case, excluding any Selling Expenses) shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market and (B) in compliance with
applicable state securities or “blue sky” laws), (ii) printing expenses
(including expenses of printing certificates for Shares and of printing
Prospectuses if the printing of Prospectuses is reasonably requested by a Holder
of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors and accountants for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, (vi) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, and (vii) the reasonable fees
and expenses of one law firm of national standing selected by the Holders owning
the majority of the Registrable Securities to be included in any such
registration or offering. In addition, the Company shall be responsible for all
of its expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including expenses payable to third parties and
including all salaries and expenses of their officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on the Trading Market.

 

 5 

 

 

4.           Indemnification.

 

(a)          The Company shall indemnify and hold harmless Holder, its
Affiliates and each of their respective officers and directors and any agent
thereof (collectively, “Holder Indemnified Persons”), to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, joint or several, costs (including reasonable costs of
preparation and reasonable attorneys’ fees) and expenses, judgments, fines,
penalties, interest, settlements or other amounts arising from any Proceeding,
in which any Holder Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which any Registrable Securities were registered, in any
preliminary Prospectus, or in any summary or final Prospectus or free writing
Prospectus or in any amendment or supplement thereto, or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances in which they were made, not
misleading; provided, however, that the Company shall not be liable to any
Holder Indemnified Person to the extent that any such claim arises out of, is
based upon or results from an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final Prospectus or free writing Prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder Indemnified Person specifically for use
in the preparation thereof. The Company shall notify the Holder promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. This
indemnity shall be in addition to any liability the Company may otherwise have
and shall remain in full force and effect regardless of any investigation made
by or on behalf of such Holder Indemnified Person or any indemnified party and
shall survive the transfer of such securities by the Holder. Notwithstanding
anything to the contrary herein, this Section 4 shall survive any termination or
expiration of this Agreement indefinitely.

 

(b)          In connection with any Registration Statement in which the Holder
participates, the Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its Affiliates and each of their respective officers,
directors and any agent thereof, to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in any
such Registration Statement, in any preliminary Prospectus, or in any summary or
final Prospectus or free writing Prospectus or in any amendment or supplement
thereto, or arising out of, based upon or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
in which they were made, not misleading, but only to the extent that the same
are made in reliance and in conformity with information relating to the Holder
furnished in writing to the Company by that Holder for use therein. This
indemnity shall be in addition to any liability the Holder may otherwise have
and shall remain in full force and effect regardless of any investigation made
by or on behalf of the Company or any indemnified party. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such Holder from the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c)          Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim or there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim. Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

(d)          If the indemnification provided for in this Section 5 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Losses referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such Losses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

 

 6 

 

 

5.           Facilitation of Sales Pursuant to Rule 144. To the extent it shall
be required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

 

6.           Miscellaneous.

 

(a)          Remedies. In the event of actual or potential breach by the Company
of any of its obligations under this Agreement, the Holder, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.

 

(b)          Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Holder (or a majority of Holders following distribution) as of the date of such
waiver or amendment; provided, that any waiver or amendment that would have a
disproportionate adverse effect on a Holder shall require the consent of such
Holder. The Company shall provide prior notice to the Holder of any proposed
waiver or amendment. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

(c)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient, or (d) on the third (3rd) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. The address for such notices and communications shall be as follows:

 

If to the Company:        

Fusion Telecommunications International, Inc.

Attention: General Counsel

420 Lexington Avenue, Suite 1718

New York, New York 10170

E-mail: legal@fusionconnect.com

 

If to any Person who is then the registered Holder:   To the address of the
Holder as it appears in the applicable register for the Registrable Securities
or such other address as may be designated in writing by such Holder.

 

(d)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns. Except as provided in this Section 6(d), this Agreement, and any rights
or obligations hereunder, may not be assigned without the prior written consent
of the Company and the Holder. Notwithstanding anything in the foregoing to the
contrary, the rights of the Holder pursuant to this Agreement with respect to
all or any portion of its Registrable Securities may be assigned without such
consent with respect to such Registrable Securities (and any Registrable
Securities issued as a dividend or other distribution with respect to, in
exchange for or in replacement of such Registrable Securities) by the Holder to
a transferee of such Registrable Securities; provided the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the Registrable Securities with
respect to which such registration rights are being assigned. The Company may
not assign its rights or obligations hereunder without the prior written consent
of the Holder.

 

 7 

 

 

(e)          No Third Party Beneficiaries. Nothing in this Agreement, whether
express or implied, shall be construed to give any Person, other than the
parties hereto or their respective successors and permitted assigns, any legal
or equitable right, remedy, claim or benefit under or in respect of this
Agreement.

 

(f)          Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

 

(g)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York. Each of the Parties irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in in the Borough of Manhattan in the City of New York and the United
States District Court for the Southern District of New York for the purpose of
any Proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any
Proceeding may be served on each Party anywhere in the world by the same methods
as are specified for the giving of notices under this Agreement. Each of the
Parties irrevocably waives any objection to the laying of venue of any
Proceeding brought in such courts and irrevocably waives any claim that any
Proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(h)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(i)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

 

(j)          Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.

 

(k)          Termination. Except for Section 4, this Agreement shall terminate
as to the Holder, when all Registrable Securities held by the Holder no longer
constitute Registrable Securities.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

 8 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  COMPANY:       FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.       By: /s/
Gordon Hutchins, Jr.   Name: Gordon Hutchins, Jr.   Title: Chief Operations
Officer and President              HOLDER:       APPTIX, ASA       By: /s/ Johan
Lindqvist   Name: Johan Lindqvist   Title: Chairman of the Board of Directors  
      Address for notice:      

Apptix ASA

C/O Advokat Jon Schultz

Postbox 323

1301 Sandvika

Norway

 

Signature Page to Registration Rights Agreement

   

 

